                             UNITED STATES DISTRICT COURT
                                     DISTRICT OF MAINE


MATTHEW LAUZON,                           )
                                          )
              Plaintiff,                  )
                                          )
       v.                                 )              2:16-cv-00051-LEW
                                          )
STEPHEN DODD,                             )
ROGER BEAUPRE, and                        )
CITY OF BIDDEFORD                         )
                                          )
              Defendants                  )


              FINAL JUDGMENT AS TO PLAINTIFF’S CLAIMS AGAINST
                 ROGER BEAUPRE AND THE CITY OF BIDDEFORD

       On July 9, 2019, I issued an Order (ECF No. 162) in which I granted summary judgment

to Defendants Roger Beaupre and the City of Biddeford, disposing of Plaintiff’s § 1983 claims

stated in Counts II and III of the Amended Complaint. Given the summary judgment on Counts

II and III, and given Plaintiff Matthew Lauzon’s prior stipulation to the dismissal of his negligent

supervision claim against Beaupre and the City of Biddeford, Count IV, the City and Beaupre

have been terminated as parties.

       The matter is before the Court on Plaintiff’s Motion for Order of Final Judgment as to City

Defendants or in the Alternative for Order of Immediate Appealability of Order Pursuant to 28

U.S.C. § 1292(b) (ECF No. 169). Defendants do not object to an order that would enable

Plaintiff’s interlocutory appeal. City Defendants’ Response (ECF No. 170).
          Pursuant to Rule 54:

          When an action presents more than one claim for relief—whether as a claim,
          counterclaim, crossclaim, or third-party claim—or when multiple parties are
          involved, the court may direct entry of a final judgment as to one or more, but fewer
          than all, claims or parties only if the court expressly determines that there is no just
          reason for delay. …

Fed. R. Civ. P. 54(b). The entry of final judgment as to fewer than all parties is appropriate where

all claims against the parties who would be granted final judgment have been terminated and some

or all of the terminated claims are based on factual and legal issues that overlap significantly with

the claims remaining for trial, and where facilitation of review by the Court of Appeals would not

be inequitable to any of the parties. Nystedt v. Nigro, 700 F.3d 25, 30 (1st Cir. 2012); Mercado

v. Ritz-Carlton San Juan Hotel, Spa & Casino, 410 F.3d 41, 45-46 (1st Cir. 2005).

          I find there is no just reason for delay in the entry of final judgment as to the City and Mr.

Beaupre. The claims against them substantially overlap with the remaining claim against Mr.

Dodd and the delay occasioned by the appeal is not inequitable. I am also mindful that an appeal

would, in any event, be available to Plaintiff upon the remand of the action to state court. 1

Plaintiff’s motion is GRANTED pursuant to Rule 54(b). 2 The Clerk is directed to enter final

judgment as to Defendants Roger Beaupre and the City of Biddeford.

          SO ORDERED.

          Dated this 18th day of September, 2019

                                                              /s/ Lance E. Walker
                                                              U.S. DISTRICT JUDGE

1
  The only claim remaining is the state law claim in Count V. As indicated in my August 12, 2019 procedural order,
I have not yet determined whether to remand the state law claim for trial in state court.
2
    To be clear, I do not grant the motion based on 28 U.S.C. § 1292.
                                                          2
